DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a dual cure resin, classified in 522/38.
II. Claims 15-19, drawn to a method of making an object, classified in 520/1.
III. Claim 20, drawn to an object, classified in 382.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process can be practiced with another materially different product such as a composition that is not dual curable or chemically curable.
Inventions of Group I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs.
Inventions of Group II and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as only using irradiation to cure the composition.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sherry Murphy on August 2, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke et al (US 2004/0053159).
With regards to claim 15, Wilke teaches a composition that is a dual-cure composition (0164) that is cured first with UV radiation and subsequently cured thermally (0193).  Wilke further teaches the composition to contain a blocked and/or unblocked polyisocyanate (abstract), polyols (0049), and photoinitiators (0188).
With regards to claim 16, Wilke teaches the composition to be cleaned via wiping post curing (0261 table 1).
With regards to claim 17, Wilke teaches the composition to be used for making three-dimensional networks (abstract).
With regards to claim 18, Wilke teaches the composition to be acrylated polyurethanes (0161).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Drazba et al (WO 2017/112751) in view of Wilke et al (US 2004/0053159).
With regards to claim 15, Drazba teaches a method for forming a three-dimensional object that includes providing a build region with a polymerizable liquid, irradiating the build region with light, optionally washing the three-dimensional intermediate, followed by heating the intermediate object (pages 1 and 2) wherein the polymerizable liquid contains a blocked or reactive prepolymer, a polyol, and a photoinitiator (page 2) wherein the prepolymer is a polyisocyanate (page 6).  Drazba teaches the blocked polyisocyanate to be formed from a diisocyanate and an amine (meth)acrylate (page 10).
Drazba does not teach the addition of a free polyisocyanate.
The disclosure of Wilke is adequately set forth in paragraph 10 above and is herein incorporated by reference.  Wilke teaches the preferable diisocyanate to be hexamethylene diisocyanate (0094) and teaches the motivation for using this compound to be because it has at least one soft, flexibilizing segment which lowers the glass transition temperature of the three dimensional polymer (abstract).  Wilke and Drazba are analogous in the art of dual curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add the polyisocyanate of Wilke in the composition of Drazba, thereby obtaining the present invention.
With regards to claim 16, Drazba teaches the cleaning step to include washing (page 29).
With regards to claim 17, Drazba teaches the step of forming the intermediate product to be by top-down or bottom up additive manufacturing (page 3).
With regards to claim 18, Drazba the object to be a polyurethane (page 13).
With regards to claim 19, Drazba does not teach the process to include collecting and using the unpolymerized resin to produce additional objects.  However, one skilled in the art prior to the effective filing date of the present invention would know to collect and reuse the unpolymerized resin in order to avoid wasting the material and loss of money.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the composition and method of claim 15 but the composition does not include both a free and blocked polyisocyanate: Drazba et al (US 2020/0377745), Pinschmidt, Jr et al (US 11,241,822), Ha et al (1996, Applied Polymer Science, Vol. 62, 1011-1021), Rolland et al (US 2022/0203609), Pinschmidt, Jr et al (US 2022/0118690), and Pinschmidt, Jr et al (US 2021/0245428).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763